July 03, 2009

Mr. Ben L. Aderholt
Looper Reed & McGraw, P.C.
1300 Post Oak Blvd, Suite 2000
Houston, TX 77056
Mr. William Kimball
Law Offices of William F. Kimball
312 East Van Buren Street
Harlingen, TX 78550

RE:   Case Number:  08-0272
      Court of Appeals Number:  13-06-00368-CV
      Trial Court Number:  C-1404-03-I

Style:      DEALERS ELECTRICAL SUPPLY CO.
      v.
      SCOGGINS CONSTRUCTION COMPANY, INC. AND BILL R. SCOGGINS

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced cause.  The judgment is enclosed.  You may  obtain  a  copy
of                    the                    opinion                     at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   an   opinion   by   email,   please   contact   Claudia   Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure:  Judgment
|cc:|Ms. Laura Hinojosa    |
|   |Ms. Dorian E. Ramirez |
|   |Mr. J. Brett Busby    |
|   |Ms. Lisa Childress    |
|   |Mr. Kelly Kunka       |
|   |Mr. Frank Delgado     |
|   |Mr. JV Lattimore III  |
|   |Ms. Janis Rowe        |
|   |Mr. John D. Herberger |
|   |Ms. Misti Lachelle    |
|   |Beanland              |
|   |Mr. William R         |
|   |Allensworth           |